Citation Nr: 0422534	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
fractures of the left second, third, and fifth toes, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids, 
with a postoperative perianal abscess.

4.  Entitlement to a compensable evaluation for residuals of 
a left kidney rupture.

5.  Entitlement to a compensable evaluation for chondritis of 
the sternum.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for depression and 
insomnia.

9.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1968, with a tour of duty in the Republic of Vietnam from 
August 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board has reviewed the veteran's claims file and finds 
that further development is needed in several areas before a 
decision can be rendered by the Board.

First, and with regard to all issues on appeal, the Board 
observes that the veteran has requested an RO hearing with a 
hearing officer.  He did not report for a hearing scheduled 
in November 2003.  However, in the same month, he notified 
the RO that he had thought the hearing would be held a day 
later and he requested that the hearing before an RO hearing 
officer be rescheduled after a pending VA examination.  While 
the veteran failed to report for VA examinations scheduled in 
December 2003, there is no indication that he has withdrawn 
his hearing request.  Accordingly, this RO hearing should be 
scheduled, pending further clarification from the veteran.

Second, the veteran's January 2002 VA orthopedic examination 
addressed his left femur and left toe disorders, but the 
examiner provided no commentary as to the presence or extent 
of painful motion or functional loss due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2003).  To that extent, the examination findings are 
incomplete.

Third, while the service personnel records do not show that 
the veteran received any medals or decorations evincing 
combat, they do confirm that his unit conducted 
counterinsurgency operations between August 1965 and June 
1966, and these operations are noted in the "Combat History-
Expeditions-Awards Record" section of his service records.  
Moreover, in a January 2002 statement, the veteran reported 
being fired upon during service and cited this as a causal 
factor leading to the development of his diagnosed PTSD.  
However, to date the RO has not contacted the United States 
Armed Services Center for Research of Unit Records (CURR) for 
verification of the veteran's claimed combat-related 
experiences.  While his military occupational specialty (MOS) 
was operations manager and he has not submitted any evidence 
to corroborate his being exposed to weaponry fire, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  As a PTSD diagnosis must be 
predicated on either participation in combat with the enemy 
or a corroborated in-service stressor for service connection 
to be warranted, further development in this regard is 
needed.

Fourth, many of the veteran's post-service mental health 
records, including a September 2000 VA psychologist's 
statement, contain diagnoses of PTSD and other mood disorders 
and suggest a causal relationship with stressful experiences 
in service.  The veteran's November 2000 VA PTSD examination 
report, however, contains no specific commentary as to 
whether his current depression began during or is related to 
any finding recorded during service.  Given the cited VA 
psychiatric records, the Board finds that such an opinion is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Similarly, the veteran was treated for pruritis ani beginning 
in August 1967, and his May 1968 separation examination 
report contains a notation that he was "presently undergoing 
treatment for skin disease."  While a September 1976 VA 
examination report is negative for skin abnormalities, the 
veteran was seen for chronic dermatitis involving the hands, 
back, buttocks, and right posterior leg in June 2000.  These 
findings of both in-service and post-service skin 
abnormalities require a VA skin examination to address the 
nature and etiology of any current skin disorder.  Id.

Additionally, the RO should ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).




Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for higher ratings 
and service connection of the impact of 
the notification requirements on the 
claims.  This should specifically include 
notice of the type of evidence required 
to support the claims for higher ratings 
and service connection.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.


2.  The RO should contact the veteran to 
determine whether he still seeks an RO 
hearing.  If so, such a hearing should be 
conducted as soon as it is practically 
possible.

3.  The RO should contact the appropriate 
records depositories for the purpose of 
obtaining records of the veteran's Marine 
Corps unit histories while he was on 
active duty in Vietnam.

4.  The RO should then make photocopies 
of the veteran's service records, his 
January 2002 lay statement, and any other 
relevant documents, to include any unit 
histories obtained pursuant to this 
remand, and forward these materials to 
CURR, along with a statement explaining 
the circumstances of his case.  
Specifically, CURR should be requested to 
attempt to verify his claimed stressors, 
to include being part of a unit that was 
exposed to weaponry fire in Vietnam.  All 
materials received from CURR should be 
added to the claims file.

5.  The veteran should then be afforded a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected residuals of a 
fracture of the left femur and residuals 
of fractures of the left second, third 
and fifth toes.  The examiner should 
review the relevant medical evidence in 
the claims file.  For both disorders, the 
clinician should provide range of motion 
findings and opine whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the veteran has any 
additional loss of motion of the left hip 
and/or additional functional limitation 
of the left foot due to pain or flare-ups 
of pain, supported by objective findings, 
or due to weakened movement, excess 
fatigability, incoordination, or flare-
ups of any of these latter symptoms 
attributable to service-connected 
disability.  Any further tests that are 
deemed necessary should be accomplished.  
If any question is too speculative to 
answer, the examiner should so state.  

6.  The veteran should also be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
etiology of any psychiatric disorder that 
may be present.  The examiner should 
review the relevant medical evidence in 
the claims file in conjunction with this 
examination and provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any psychiatric disorder that is 
present, to include depression or a 
disorder manifested by insomnia, began 
during or is causally linked to any 
incident of service.  If PTSD is present, 
the examiner must specifically identify 
the claimed in-service stressors upon 
which such a diagnosis is based.  The 
psychiatrist is also requested to provide 
a rationale for any opinion expressed.

7.  The veteran should also be afforded a 
VA skin examination for the purpose of 
determining the nature and etiology of 
his claimed skin disorder.  The examiner 
should review the relevant medical 
evidence in the claims file in 
conjunction with this examination and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any skin 
disorder that is currently present began 
during service or is causally linked to 
any incident of or finding recorded 
during service.  The examiner is also 
asked to provide a rationale for any 
opinion expressed.

8.  Then, after ensuring that all 
requested development has been completed, 
the issues of entitlement to increased 
evaluations for residuals of a left femur 
fracture; residuals of fractures of the 
left second, third, and fifth toes; 
hemorrhoids, with a postoperative 
perianal abscess; residuals of a left 
kidney rupture; chondritis of the 
sternum; and bilateral hearing loss; and 
entitlement to service connection for 
PTSD, depression and insomnia, and a skin 
disorder should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, which includes the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159, and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


